Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-10 of applicant arguments/remarks, filed 06/14/2021, with respect to the previous double patenting rejections have been fully considered and are persuasive.  The previous double patenting rejections have been withdrawn. 

Applicant’s arguments, see page 10 of applicant arguments/remarks, filed 06/14/2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112  rejections have been withdrawn. 

Applicant's arguments regarding the prior art rejection of claim 1 in view of Kang filed 06/14/2021 have been fully considered but they are not persuasive. Applicant argues that Kang does not teach “a first plurality of MR image datasets using a first pulse sequence type during a first stage, the first pulse sequence type using a constant repetition time and acquiring a second plurality of MR image datasets using a second pulse sequence type during a second stage, wherein the second pulse sequence type is different type of pulse sequence type than the first pulse sequence type and uses the constant repetition time of the first pulse sequence type.” Applicant further clarifies that Kang briefly mentions a list of pulse sequence combinations can 
	However, the examiner respectfully disagrees. Kang does disclose a first plurality of MR image datasets using a first pulse sequence type during a first stage, the first pulse sequence type using a constant repetition time [Fig. 6, wherein pulses 411-412 show a first pulse sequence type using a constant TR1. See ¶0181, wherein more pulse repetitions can be included than shown in Fig. 6. ¶0186, wherein one of the pulse sequences disclosed can be used. See also rest of reference. ¶0015, wherein the MR signals acquired from the pulse sequences are used to form the signal evolutions. See also ¶0219, ¶0226 and rest of reference.] and acquiring a second plurality of MR image datasets using a second pulse sequence type during a second stage, wherein the second pulse sequence type is different type of pulse sequence type than the first pulse sequence type and uses the constant repetition time of the first pulse sequence type [Fig. 6, wherein pulses 413 and any additional pulses with TR1 show a second pulse sequence type using a constant TR1. See ¶0181, wherein more pulse repetitions can be included than shown in Fig. 6. Therefore, there may be more pulse repetitions with TR1. ¶0186, wherein a combination of the pulse sequences disclosed can be used. Therefore, a second pulse sequence type can be used. However, the same pulse sequence can be used and still satisfies the claim limitations (see additional limitations found in claims 2-4 of the current application). See also rest of reference. ¶0015, wherein the MR signals acquired from the pulse sequences are used to form the signal evolutions. See also ¶0219, ¶0226 and rest of reference.]. Kang clearly states that the pulse sequence diagram in Fig. 6 of reference can use a combination of pulse sequences disclosed in [0186]. Therefore, 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the applicant’s arguments state “The present disclosure, in contrast, uses two or more pulse sequence types where each type is used to acquire a plurality of datasets in a different stage of an acquisition which allows a signal evolution to gain a characteristic profile by the change in the pulse sequence type being used to acquire MR datasets…. As mentioned, the signal evolution gains a characteristic profile by the change in pulse sequence rather than by constant changes to a plurality of measurement parameters. See, paragraphs 39 and 53. In addition, it is possible to differentiate between more parameters of the acquired signal evolutions.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant’s current claims do not disclose difference in signal processing that is required for the argued “characteristic profile” and the added benefits for changing the pulse sequence type that is different from Kang. Therefore, the previous rejection stands. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, 13-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2016/0131729).

Regarding claim 1, Kang teaches a method for performing magnetic resonance fingerprinting comprising: 
	acquiring a first plurality of MR image datasets using a first pulse sequence type during a first stage, the first pulse sequence type using a constant repetition time and the first plurality of MR image datasets representing signal evolutions for image elements in a region of interest [Fig. 6, wherein pulses 411-412 show a first pulse sequence type using a constant TR1. See ¶0181, wherein more pulse repetitions can be included than shown in Fig. 6. ¶0186, wherein one of the pulse sequences disclosed can be used. See also rest of reference. ¶0015, wherein the MR signals acquired from the pulse sequences are used to form the signal evolutions. See also ¶0219, ¶0226 and rest of reference.];
	acquiring a second plurality of MR image datasets using a second pulse sequence type during a second stage, wherein the second pulse sequence type is a different type of pulse sequence type than the first pulse sequence type and uses the constant repetition time of the first pulse sequence type and wherein the second plurality of MR image datasets represents signal evolutions for image elements in a region of interest  [Fig. 6, wherein pulses 413 and any additional pulses with TR1 show a second pulse sequence type using a constant TR1. See ¶0181, wherein more pulse repetitions can be included than shown in Fig. 6. Therefore, there may be more pulse repetitions with TR1. ¶0186, wherein a combination of the pulse sequences disclosed can be used. Therefore, a second pulse sequence (different from the first) type can be used. See also rest of reference. ¶0015, wherein the MR signals acquired from the pulse sequences are used to form the signal evolutions. See also ¶0219, ¶0226 and rest of reference.]; 
	comparing the first plurality of MR datasets and the second plurality of MR image datasets to a dictionary of signal evolutions to identify at least one parameter of the MR image datasets  [¶0014, ¶0020, ¶0152-0153 all disclose performing matching between the MR signals and a signal model. See also rest of reference.]; and 
	generating a report indicating the at least one parameter of the MR image datasets [¶0014, ¶0020, ¶0152-0153 all disclose performing matching between the MR signals and a signal model to generate a parameter map. See also rest of reference.].

Regarding claim 2, Kang teaches wherein the first pulse sequence type is a FLASH pulse sequence and the second pulse sequence type is a FISP pulse sequence [¶0186, wherein a FISP sequence and FLASH sequence can be used as pulse sequences for acquiring data because “a combination” of the pulse sequences may be used. See also rest of reference.].

Regarding claim 4, Kang further teaches wherein the first pulse sequence type is a FISP pulse sequence and the second pulse sequence type is a FLASH pulse sequence [¶0186, wherein a FISP sequence and FLASH sequence can be used as pulse sequences for acquiring data because “a combination” of the pulse sequences may be used. See also rest of reference.].

Regarding claim 7, Kang further teaches further c further comprising-acquiring a third plurality of MR image datasets using a third pulse sequence type during a third stage, wherein the third pulse sequence type is a different type of pulse sequence type than the first pulse sequence type and the second pulse sequence type and uses the constant repetition tim[Fig. 6, wherein pulses beyond 413 and any additional pulses with TR1 show a third pulse sequence type using a constant TR1. See ¶0181, wherein more pulse repetitions can be included than shown in Fig. 6. Therefore, there are more pulse repetitions with TR1. ¶0186, wherein a combination of the pulse sequences disclosed can be used. Therefore, a third pulse sequence type (different from the first and second pulse sequence) can be used. See also rest of reference.].

Regarding claim 13, Kang teaches a magnetic resonance imaging (MRI) system comprising: 
	a magnet system configured to generate a polarizing magnetic field about at least a portion of a subject [Fig. 1, magnet 22. See also rest of reference.]; 
	a magnetic gradient system including a plurality of magnetic gradient coils configured to apply at least one magnetic gradient field to the polarizing magnetic field [Fig. 1, gradient coil 24. See also rest of reference.]; 
	a radio frequency (RF) system configured to apply an RF field to the subject and to receive magnetic resonance signals from the subject using a coil array [Fig. 1, RF coil 26. See also rest of reference.]; and
	 a computer system programmed to: 
	acquire a first plurality of MR image datasets using a first pulse sequence type during a first stage, the first pulse sequence type using a constant repetition time and the first 3 QB\68784828.1plurality of MR image datasets representing signal evolutions for image elements in a region of interest [Fig. 6, wherein pulses 411-412 show a first pulse sequence type using a constant TR1. See ¶0181, wherein more pulse repetitions can be included than shown in Fig. 6. ¶0186, wherein one of the pulse sequences disclosed can be used. See also rest of reference. ¶0015, wherein the MR signals acquired from the pulse sequences are used to form the signal evolutions. See also ¶0219, ¶0226 and rest of reference.]; 
	acquire a second plurality of MR image datasets using a second pulse sequence type during a second stage, wherein the second pulse sequence type is a different pulse sequence type than the first pulse sequence type and uses th[Fig. 6, wherein pulses 413 and any additional pulses with TR1 show a second pulse sequence type using a constant TR1. See ¶0181, wherein more pulse repetitions can be included than shown in Fig. 6. Therefore, there may be more pulse repetitions with TR1. ¶0186, wherein a combination of the pulse sequences disclosed can be used. Therefore, a second pulse sequence type can be used.. See also rest of reference. ¶0015, wherein the MR signals acquired from the pulse sequences are used to form the signal evolutions. See also ¶0219, ¶0226 and rest of reference.]; 
	compare the first plurality of MR datasets and the second plurality of MR image datasets to a dictionary of signal evolutions to identify at least one parameter of the MR image datasets [¶0014, ¶0020, ¶0152-0153 all disclose performing matching between the MR signals and a signal model. See also rest of reference.]; and 
	generate a report indicating the at least one parameter of the MR image datasets [¶0014, ¶0020, ¶0152-0153 all disclose performing matching between the MR signals and a signal model to generate a parameter map. See also rest of reference.].

Regarding claim 14, Kang further teaches wherein the first pulse sequence type is a FLASH pulse sequence and the second pulse sequence type is a FISP pulse sequence [¶0186, wherein a FISP sequence and FLASH sequence can be used as pulse sequences for acquiring data because “a combination” of the pulse sequences may be used. See also rest of reference.].

Regarding claim 16, Kang further teaches wherein the first pulse sequence type is a FISP pulse sequence and the second pulse sequence type is a FLASH pulse sequence [¶0186, wherein a FISP sequence and FLASH sequence can be used as pulse sequences for acquiring data because “a combination” of the pulse sequences may be used. See also rest of reference.].

Regarding claim 18, Kang further teaches wherein the computer system is further programmed to acquire a third plurality of MR image datasets using a third pulse sequence type during a third stage, wherein the third pulse sequence type is a different pulse sequence type than the first pulse sequence type and the second pulse sequence type and uses the constant repetition time as of the first pulse sequence type and the second pulse sequence type [Fig. 6, wherein pulses beyond 413 and any additional pulses with TR1 show a third pulse sequence type using a constant TR1. See ¶0181, wherein more pulse repetitions can be included than shown in Fig. 6. Therefore, there may be more pulse repetitions with TR1. ¶0186, wherein a combination of the pulse sequences disclosed can be used. Therefore, a third pulse sequence type (different from the first and second pulse sequence) can be used. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 8-9, 12, 15, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Kang, in view of Brady-Kalnay (US 2016/0349339).

Regarding claim 3, Kang teaches the limitations of claim 1, which this claim depends from.
	Kang further teaches wherein the first pulse sequence type is a FLASH pulse sequence and the second pulse sequence type is a second pulse sequence [¶0186, wherein a FISP sequence and FLASH sequence can be used as pulse sequences for acquiring data because “a combination” of the pulse sequences may be used. See also rest of reference.].
	However, Kang is silent in teaching wherein the second pulse sequence type is a TrueFISP pulse sequence.
	Brady-Kalnay, which is also in the field of MRI, teaches wherein the second pulse sequence type is a TrueFISP pulse sequence [¶0022. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kang and Brady-Kalnay because Kang [Kang - ¶0186] and Brady-Kalnay teaches that it is known in the art to use TrueFISP with MRF [Brady-Kalnay - ¶0022]. Therefore, it would be obvious to use a TrueFISP sequence in the MRF method disclosed by Kang.

Regarding claim 6, Kang teaches the limitations of claim 1, which this claim depends from.
	Kang further teaches acquiring a plurality of MR image datasets using at least two pulse sequence types, wherein the first pulse sequence type is a FISP pulse sequence and the second pulse sequence type is a FLASH pulse sequence [¶0186, wherein a FISP sequence and FLASH sequence can be used as pulse sequences for acquiring data because “a combination” of the pulse sequences may be used. See also rest of reference.].
	However, Kang is silent in teaching wherein the first pulse sequence type is a TrueFISP pulse sequence.
	Brady-Kalnay, which is also in the field of MRI, teaches wherein the first pulse sequence type is a TrueFISP pulse sequence [¶0022. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kang and Brady-Kalnay because Kang teaches magnetic resonance fingerprinting (MRF) in combination with different pulse sequences [Kang - ¶0186] and Brady-Kalnay teaches that it is known in the art to use TrueFISP with MRF [Brady-Kalnay - ¶0022]. Therefore, it would be obvious to use a TrueFISP sequence in the MRF method disclosed by Kang.

Regarding claim 8, Kang teaches the limitations of claim 7, which this claim depends from.
	Kang further teaches wherein the first pulse sequence type is a FISP pulse sequence, the second pulse sequence type is another pulse sequence and the third pulse sequence type is a FLASH pulse sequence [¶0186, wherein a FISP sequence and FLASH sequence can be used as pulse sequences for acquiring data. ¶00186, wherein a gradient echo (GE), spin echo (SE), inversion recovery (IR), short T1 inversion recovery (STIR), Fast spin echo (FSE), Turbo spin echo (TSE), Spoiled Gradient Recalled Echo (SPGR), Fast Low Angle Shot ( FLASH), Gradient Recalled Acquisition in the Steady State (GRASS), Fast Imaging with Steady State Precession ( FISP), Reverse Fast Imaging with Steady-state Precession (PSIF), or a combination thereof may be used for the pulse sequences. Therefore, three pulse sequences can be used to acquire data.].
	However, Kang is silent in teaching wherein the second pulse sequence type is a TrueFISP pulse sequence.
	Brady-Kalnay, which is also in the field of MRI, teaches wherein the second pulse sequence type is a TrueFISP pulse sequence [¶0022. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kang and Brady-Kalnay because Kang teaches magnetic resonance fingerprinting (MRF) in combination with different pulse sequences [Kang - ¶0186] and Brady-Kalnay teaches that it is known in the art to use TrueFISP [Brady-Kalnay - ¶0022]. Therefore, it would be obvious to use a TrueFISP sequence in the MRF method disclosed by Kang.

Regarding claim 9, Kang and Brady-Kalnay teach the limitations of claim 8, which this claim depends from.
	Kang further teaches wherein the first stage, second stage and third stage are successive stages [See Fig. 6, wherein the repetitions are in successive order. See ¶0181, wherein more pulse repetitions can be included than shown in Fig. 6. Therefore, there may be more pulse repetitions with TR1. See also ¶0186 and rest of reference.].

Regarding claim 12, Kang and Brady-Kalnay teach the limitations of claim 8, which this claim depends from.
	Kang further teaches wherein a series of the FISP pulse sequence, the second pulse sequence and the FLASH pulse sequence is repeated at least once [¶0186, wherein FISP and FLASH can be implemented together. See Fig. 6, wherein the pulses sequences are repeated. See also rest of reference.].
	However, Kang is silent in teaching wherein the second pulse sequence type is a TrueFISP pulse sequence.
	Brady-Kalnay, which is also in the field of MRI, teaches wherein the second pulse sequence type is a TrueFISP pulse sequence and is repeated at least once [¶0022. See Also Fig. 2a which teaches a repeated pulse sequence and rest of reference.].
[Kang - ¶0186] and Brady-Kalnay teaches that it is known in the art to use TrueFISP with MRF [Brady-Kalnay - ¶0022]. Therefore, it would be obvious to use a TrueFISP sequence in the MRF method disclosed by Kang.

Regarding claim 15, Kang teaches the limitations of claim 13, which this claim depends from.
	Kang further teaches wherein the first pulse sequence type is a FLASH pulse sequence and the second pulse sequence type is a second pulse sequence [¶0186, wherein a FISP sequence and FLASH sequence can be used as pulse sequences for acquiring data because “a combination” of the pulse sequences may be used. See also rest of reference.].
	However, Kang is silent in teaching wherein the second pulse sequence type is a TrueFISP pulse sequence.
	Brady-Kalnay, which is also in the field of MRI, teaches wherein the second pulse sequence type is a TrueFISP pulse sequence [¶0022. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kang and Brady-Kalnay because Kang teaches magnetic resonance fingerprinting (MRF) in combination with different pulse sequences [Kang - ¶0186] and Brady-Kalnay teaches that it is known in the art to use TrueFISP [Brady-Kalnay - ¶0022]. Therefore, it would be obvious to use a TrueFISP sequence in the MRF method disclosed by Kang.

Regarding claim 20, Kang teaches the limitations of claim 18, which this claim depends from.
	Kang further teaches wherein the first pulse sequence type is a FISP pulse sequence, the second pulse sequence type is another pulse sequence and the third pulse sequence type is a FLASH pulse sequence [¶0186, wherein a FISP sequence and FLASH sequence can be used as pulse sequences for acquiring data. ¶00186, wherein a gradient echo (GE), spin echo (SE), inversion recovery (IR), short T1 inversion recovery (STIR), Fast spin echo (FSE), Turbo spin echo (TSE), Spoiled Gradient Recalled Echo (SPGR), Fast Low Angle Shot ( FLASH), Gradient Recalled Acquisition in the Steady State (GRASS), Fast Imaging with Steady State Precession ( FISP), Reverse Fast Imaging with Steady-state Precession (PSIF), or a combination thereof may be used for the pulse sequences. Therefore, three pulse sequences can be used to acquire data.].
	However, Kang is silent in teaching wherein the second pulse sequence type is a TrueFISP pulse sequence.
	Brady-Kalnay, which is also in the field of MRI, teaches wherein the second pulse sequence type is a TrueFISP pulse sequence [¶0022. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kang and Brady-Kalnay because Kang teaches magnetic resonance fingerprinting (MRF) in combination with different pulse [Kang - ¶0186] and Brady-Kalnay teaches that it is known in the art to use TrueFISP with MRF [Brady-Kalnay - ¶0022]. Therefore, it would be obvious to use a TrueFISP sequence in the MRF method disclosed by Kang.

Regarding claim 21, Kang teaches the limitations of claim 1, which this claim depends from.
	Kang further teaches wherein the first pulse sequence type is a type of pulse sequence and the second pulse sequence type is a FISP pulse sequence [¶0186, wherein a FISP sequence and another sequence can be used as pulse sequences for acquiring data because “a combination” of the pulse sequences may be used. See also rest of reference.].
	However, Kang is silent in teaching wherein the first pulse sequence type is a TrueFISP pulse sequence.
	Brady-Kalnay, which is also in the field of MRI, teaches wherein the first pulse sequence type is a TrueFISP pulse sequence [¶0022. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kang and Brady-Kalnay because Kang teaches magnetic resonance fingerprinting (MRF) and using different pulse sequences [Kang - ¶0186] and Brady-Kalnay teaches that it is known in the art to use TrueFISP with MRF [Brady-Kalnay - ¶0022]. Therefore, it would be obvious to use a TrueFISP sequence in the MRF method disclosed by Kang.

Regarding claim 22, Kang teaches the limitations of claim 1, which this claim depends from.
	Kang further teaches w wherein the first pulse sequence type is a FISP pulse sequence and the second pulse sequence type is a type of pulse sequence [¶0186, wherein a FISP sequence and another sequence can be used as pulse sequences for acquiring data because “a combination” of the pulse sequences may be used. See also rest of reference.].
	However, Kang is silent in teaching wherein the second pulse sequence type is a TrueFISP pulse sequence.
	Brady-Kalnay, which is also in the field of MRI, teaches wherein the second pulse sequence type is a TrueFISP pulse sequence [¶0022. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kang and Brady-Kalnay because Kang teaches magnetic resonance fingerprinting (MRF) and using different pulse sequences [Kang - ¶0186] and Brady-Kalnay teaches that it is known in the art to use TrueFISP with MRF [Brady-Kalnay - ¶0022]. Therefore, it would be obvious to use a TrueFISP sequence in the MRF method disclosed by Kang.

Regarding claim 23, the same reasons for rejection as claim 21 above also apply to this claim.

Regarding claim 24, the same reasons for rejection as claim 22 above also apply to this claim.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Kang, in view of Griswold (US 2013/0265047).

Regarding claim 11, Kang teaches the limitations of claim 1, which this claim depends from.
	However, Kang is silent in teaching wherein in at least one of the first pulse sequence type and the second pulse sequence type a phase cycle is varied during acquisition of the first plurality of MR datasets or the second plurality of MR image datasets.	
	Griswold, which is also in the field of MRI, wherein in at least one of the first pulse sequence type and the second pulse sequence type a phase cycle is varied during acquisition of the first plurality of MR datasets or the second plurality of MR image datasets [¶0094, wherein the phase is varied in different sequence blocks. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kang and Griswold because Kang teaches using MR fingerprinting and Griswold teaches that it is known to vary the phase for different sequence blocks to generate a signal evolution when performing MR fingerprinting [Griswold - ¶0094].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0306881 [0052] is considered relevant to at least the independent claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896